Citation Nr: 1710112	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability was remanded by the Board in November 2013 and June 2016.  There has been substantial compliance with these remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Entitlement to a TDIU has been added to the list of issues because it was reasonably raised by the record in a January 2012 statement by the Veteran that he had to leave his job because of his back.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by symptoms productive of functional impairment manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

2.  The most probative evidence of record demonstrates that the Veteran's service-connected lumbar spine disability precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience during the period from June 17, 2011 through November 29, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for a TDIU, for the period from June 17, 2011 through November 29, 2011, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The Board is granting the TDIU claim in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist regarding the TDIU claim is harmless and will not be further discussed.   

Regarding the claim of entitlement to a rating in excess of 40 percent for a lumbar spine disability, an October 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that the Veteran did not respond to the July 2016 letter asking the Veteran to provide consent to allow the Board to request more current private treatment records.  Therefore, VA cannot take further action to request these records, and the duty to assist has been met, and there is substantial compliance with the previous remand instructions.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A February 2012 communication from the Social Security Administration (SSA) indicates that there are no relevant SSA records.  38 C.F.R. § 3.159(c)(2).  

Relevant VA examinations were conducted in November 2008, January 2010, March 2012, April 2014, and September 2016.  The record does not reflect that the examinations were inadequate for the purpose of rating the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.  The Board recognizes that the VA examinations of record do not comply with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) in that they do not include range of motion testing for both active and passive motion, weight-bearing and non-weight bearing, or an explanation of why such testing is not practicable.  However, as will be discussed below, the Veteran is already in receipt of the highest possible rating for range of motion restriction.  Therefore, remand for compliance with Correia would result in delay without additional benefit flowing to the Veteran, and is thus inappropriate.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243 (2016).  

Facts and Analysis

An October 2008 statement from the Veteran reported difficulty sleeping due to neck and back pain.  The Veteran felt that his medication caused him to want to sleep all the time, which gravely affected his ability to work as a JROTC instructor.  The Veteran reported that it was harder to concentrate at his work due to pain.  A co-worker wrote from the same date that the Veteran has been slowing down and always seems to be in pain.  According to this co-worker, the Veteran was not able to participate with students in the way that he had previously.  That same month, a friend wrote in to say that the Veteran cannot stand for long periods of time due to back pain.

A VA examination was conducted in November 2008.  The Veteran reported chronic persistent and constant low back pain.  The Veteran stated that his discomfort is aggravated by driving, standing for more than 10-15 minutes, any type of attempted bending, twisting, turning, or lifting movements.  The Veteran reported working as a teacher, and said that if he stands more than 10-15 minutes he must periodically sit on an hourly basis for at least 15-20 minutes to help take pressure off his lower back.  However, there was no history of an acute episode of incapacitating low back pain the last 12 months.  He felt that his chronic pain somewhat limited his capacity to do his instruction.  The Veteran denied any significant bowel or bladder-type symptoms.  Range of motion testing showed forward flexion as decreased to 60 degrees, extension limited to 10 degrees, lateral bending limited to 10 degrees, and rotation limited to 10 degrees.  Pain began immediately with all movement, and the Veteran was resistant to repetitive movement because of pain.  The examiner found mild to moderate impairment of daily occupational activities.  

In December 2009, the Veteran reported that his back and neck were getting progressively worse, causing difficulty sitting, standing, walking, and bending.  He stated that he used a back brace and a cane.

A January 2010 VA examination noted constant lumbar pain.  The pain was described as sharp, severe, constant, daily, and radiating/shooting into the right leg.  Severe daily flare-ups lasted hours and caused decreased range of motion due to pain.  There were no ankylosis.  The Veteran did not have episodes of incapacitating episodes of spine disease.  Range of motion testing indicated flexion from 0-30 degrees, extension from 0-10 degrees, lateral flexion from 0-15 degrees on each side, and lateral rotation from 0-20 degrees on each side.  There was no additional range of motion after repetition.  The examiner noted significant effects on the Veteran's usual occupation due to difficulty standing and moving around the classroom.

In January 2012, the Veteran wrote to say that after attempting to shovel snow for 30 minutes, he needed to stop due to intense pain.  He took medication and after approximately two hours, he was able to walk without too much pain.  The Veteran felt he was unable to do anything that required him to bend over or stand for long periods.  The Veteran stated that he had to leave is job because of this problem.  

A March 2012 private treatment note indicated a trunk range of motion of 20 degrees, but does not specify whether this is a measurement of flexion, extension, or lateral movement.  

Another VA examination was conducted in March 2012.  The Veteran reported low back pain worsening for the past year.  He denied any incontinence of bladder or bowel.  The Veteran reported flare-ups.  Range of motion measurements indicated flexion to 40 degrees, with pain at 40 degrees; extension to 10 degrees with pain at 10 degrees; right lateral flexion to 15 degrees with pain at 15 degrees; left lateral flexion to 15 degrees with pain at 15 degrees; right lateral rotation to 20 degrees with pain at 20 degrees; and left lateral rotation to 20 degrees with pain at 20 degrees.  There was no additional limitation after repetitive motion, and the Veteran's pain was a contributing factor of his functional impairment.  The Veteran regularly used a brace and cane.  The functional impact of the Veteran's back disability on his ability to work was that he was unable to sit or walk for a long period of time since last year.  The examiner opined that the Veteran's low back pain was likely to impact his ability to obtain and maintain substantially gainful sedentary or physical employment.  

A May 2012 letter from the Veteran's  private treating physician indicated severe low back and right buttock pain, numbness in the right lower extremity, severe decreased lumbar range of motion due to pain, and moderate bilateral lower extremity weakness.  The Veteran was severely limited in walking and standing tolerances to 5 minutes due to pain.  The Veteran had poor sleep, and was unable to don shoes and pants, transfer off the commode, or carry groceries without moderate to severe pain.  The private examiner opined that the Veteran had an extreme disability.  

Another VA examination was conducted in April 2014.  The Veteran reported that his low back pain had worsened, and denied any incontinence of bladder or bowel.  The Veteran reported that he was unable to do much when he attempts to work around the home or garden due to excruciating back pain.  He reported using a back brace and cane when going out.  The Veteran did not have flare-ups.  Range of motion testing revealed flexion to 40 degrees, which was painful at 40 degrees; extension to 15 degrees, which was painful at 15 degrees; right lateral flexion ending at 15 degrees, which was painful at 15 degrees; left lateral flexion ending at 15 degrees, which was painful at 15 degrees; right lateral rotation ending at 20 degrees, which was painful at 20 degrees; and left lateral rotation ending at 20 degrees, which was painful at 20 degrees.  There was no additional limitation after repetition.  Contributing factors to functional impairment were less movement than normal, incoordination, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no ankylosis.  The Veteran had IVDS, but no incapacitating episodes over the past 12 months.  The functional impact of his back disability on his ability to work was that he was unable to sit or walk for long periods of time.  The examiner indicated that the Veteran had subjective numbness in both feet but no objective evidence of radiculopathy.  

The most recent VA examination was conducted in September 2016.  The Veteran was experiencing a flare-up at the time of the examination.  He described flare-ups once every week, causing difficulty walking and an inability to clean the house or lift anything heavy.  The Veteran reported his functional loss as an inability to stand or walk for long hours, and an inability to lift anything heavy.  Range of motion testing revealed flexion limited to 20 degrees, extension limited to 10 degrees, and bilateral flexion and bilateral rotation limited to 15 degrees on each side.  These range of motion measurements thus represent the Veteran's level of functional impairment during flare-ups.  The Veteran was unable to perform repetitive use testing.  There was no ankylosis of the spine.  The Veteran regularly used a brace, and constantly used a cane.  The Veteran's back disability impacted his work in that he was unable to walk or stand for long hours, and was unable to lift anything heavy secondary to low back pain.  The examiner indicated that the Veteran had IVDS, but did not have any incidents of being prescribed bed rest by a physician in the last 12 months.  

Although the Veteran suffers from severe limitation of range of motion due to his back disability, there is no indication of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As noted above, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235 to 5243, Note (5).  Although the Veteran's range of motion during flare-up is so severe that he was unable to perform repetitive testing, there is no indication that the Veteran's experience is the equivalent of being fixed in flexion or extension.  The Board notes that even if it considered the Veteran's inability to perform repetitive range of motion testing to be the functional equivalent of being fixed in a neutral position, the result would be the equivalent of favorable, as opposed to unfavorable, ankylosis, which would not result in an evaluation in excess of the 40 percent the Veteran has already been granted.

As to the issue of whether the Veteran suffers from incapacitating episodes of IVDS, the Board reiterates that an incapacitating episode for VA purposes is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5242, Note (1).  There is no indication in the Veteran's treatment records that he has been prescribed bed rest by a physician for a total duration of at least 6 weeks during the past 12 months.  On the contrary, the VA examination reports consistently indicate that the Veteran has not been prescribed bed rest by a physician at any point during the period on appeal, and the medical treatment records also support such a finding.  

The most probative evidence of record does not support a finding that a rating in excess of 40 percent is warranted for the Veteran's back disability.  The Veteran has been separately service-connected for radiculopathy of the right lower extremity at 40 percent by a July 2015 rating decision.  Because this rating decision has not been appealed, the Veteran's radiculopathy is not discussed in this decision.

Additional Considerations

The above determinations are based upon consideration of applicable schedular rating provisions.  There is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disability in question, but the medical evidence reflects that those symptoms are not present.  The Veteran's primary complaint is severe back pain.  Pain and the associated difficulty with movement is contemplated by the rating schedule under 38 C.F.R. §§ 4.59 and 4.71a.  Therefore, the Veteran's disability symptoms are adequately contemplated by the rating schedule.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board finds no unusual collective or combined effect caused by a combination of the symptoms from the Veteran's service-connected disabilities.  Ultimately, the Board finds the Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

The Board recognizes that the Veteran is service-connected at 100 percent for chronic myelogenous leukemia, effective November 30, 2011.  Where, as in this case, a 100 percent or total rating has been assigned, the issue of entitlement to a TDIU is rendered moot unless the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  In Bradley, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  Id.  In this case, however, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i), effective November 30, 2011, so the Bradley decision would not apply for the period from November 30, 2011.  However, the Veteran indicated in his December 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he last worked full-time on June 17, 2011, several months prior to November 30, 2011, the date when he was assigned a 100 percent rating for leukemia.  Therefore, entitlement to a TDIU for the period from June 17, 2011 through November 29, 2011 is reasonably raised by the record.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for a total rating based on individual unemployability without producing evidence, as distinguished from mere conjecture, that the veteran can perform work.

During the period from from June 17, 2011 through November 29, 2011, the Veteran was service-connected for lumbar spine degenerative disc disease, rated at 40 percent from June 21, 2005; right lower extremity radiculopathy, rated at 40 percent from April 29, 2015; cervical spine disability with radiculopathy, rated at  30 percent from December 11, 2009; hypertension, rated at 10 percent from December 24, 1997 early hypertensive cardiovascular disease, rated at 10 percent from September 22, 2000; tinnitus, rated at 10 percent from June 21, 2005; status post hernia repair, rated noncompensable; history of bladder cyst, rated noncompensable; impotency associated with hypertension, rated noncompensable; and bilateral hearing loss, rated noncompensable.  The combined evaluation for compensation was 70 percent from June 21, 2005 through November 29, 2011.  Thus, the Veteran satisfies the schedular criteria set forth at 38 C.F.R. 
§ 4.16(a).  

A January 2012 statement by the Veteran indicated that he left his previous employment due to his back disability.  A December 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicates that he last worked on June 17, 2011.  The March 2012 VA examination is the examination of record closest to the date of the Veteran's unemployment.  This examination noted that the functional impact of the Veteran's back disability was that for the last year he was unable to sit or walk for a long period of time, and that the low back pain likely impacted the Veteran's ability to obtain and maintain substantially gainful sedentary or physical employment.  This inability to sit or walk for a long period of time was reiterated in the April 2014 examination report.  The September 2016 examination report indicated an inability to walk or stand for long hours, and an inability to lift anything heavy.

The Board finds that, affording the Veteran the benefit of the doubt, the evidence of record indicates that the Veteran's lumbar  spine disability prevented him from  obtaining and maintaining substantial and meaningful employment during the period from June 17, 2011 through November 29, 2011.  Although the Veteran's occupation background as a teacher indicates that sedentary employment was an option for him, the record reflects that the Veteran was unable to sit for long periods of time due to his lumbar spine disability.  An inability to sit for a full workday would prevent the Veteran from maintaining sedentary employment.  Therefore, the Board finds that the Veteran was unable to follow a substantially gainful occupation consistent with his educational and occupational experience due to his service-connected disabilities, specifically the lumbar spine disability, during the period of time from June 17, 2011 through November 29, 2011.  

Although additional development is possible regarding the other service-connected disabilities, there is no need to subject the Veteran to additional delay when it is possible to grant his claim based upon the current record.  Accordingly, a TDIU is warranted for the period from June 17, 2011 through November 29, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a TDIU, for the period from June 17, 2011 through November 29, 2011, is granted.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


